Title: Thomas Jefferson to Dabney Carr, 8 October 1816
From: Jefferson, Thomas
To: Carr, Dabney (1773–1837) (TJ’s nephew)


          
            Dear Sir
            Monticello Oct. 8. 16.
          
          I found here on my late return from Bedford, your favor of Sep. 24. and am very thankful for the information it conveys.
           I recieved in the summer, a pamphlet and a letter under the name of H. Tompkinson. I knew no such person; but the pamphlet was sensibly & temperately written, on the subject of a convention, and as my sentiments on it were sollicited, and I thought such a writer
			 might make good use of the matter without the name, I communicated them fully & freely. he acknoleged the reciept of my letter under his real name of Saml Kerchival, and pressed me to permit the publication of my letter. I instantly repeated to him my entreaties to prevent the possibility of that; and, still confiding in his honor, I added some matter
			 supplementory to the former. your letter is the first notice of the breach of my injunctions, and I now inclose a 3d letter to him, and pray you, after it’s perusal, to stick a wafer in it, and to put it into the post office. can you do me the further favor of telling me who mr Kerchival is? for I know nothing of him but from his pamphlet.   I have sometimes thought of coming to a resolution never to answer a letter from a person
			 whom I do not know. yet, to consider
			 every man as unworthy of confidence, because some are found to be so, is a Machiavelism so contrary to my opinion of the human character generally, that I cannot act upon it. I believe it is
			 better
			 to suffer sometimes by breaches of confidence, than to suspect all and, by a jesuitical reserve, to become suspected of all.
          Before the reciept of your letter I had attended to the other subject mentioned in it, and I have reason to believe that not only the testimony, but the very words of my letter to you are used as you wished them. Affectionately Yours
          Th: Jefferson
        